Citation Nr: 0312848	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-12 471	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.  Service in Vietnam is indicated by the 
evidence of record.  He died in January 1999.  The appellant 
is the widow of the veteran.

This case was remanded in June 2001 by the Board of Veterans' 
Appeals (the Board) to the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (the RO) for 
additional development.  The case is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  The veteran died in January 1999 at the age of 47.  
According to the death certificate, the cause of the 
veteran's death was malignant melanoma that had metastasized 
to the brain.  At the time of the veteran's death, he was not 
service connected for any disability.  

2.  Medical and other evidence of record shows that the 
veteran's military service caused or contributed to the cause 
of his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.312 (2002).

2.  The requirements for entitlement to basic eligibility for 
DEA under 38 U.S.C. Chapter 35 are met.  38 U.S.C.A. §§ 3501, 
3510 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death as well as DEA benefits.  She contends that 
the malignant melanoma that caused the veteran's death began 
with a calf lesion that was incurred in service.  

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, an analysis of the 
claims and a decision for each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The appellant was provided with the 
appropriate law and regulations and informed of the kinds of 
evidence which would support her claims in the March 2000 
Statement of the Case, the June 2001 Board remand, and the 
February 2003 Supplemental Statement of the Case.  

Crucially, in June 2001, the RO sent the appellant a letter 
in which she was informed of what was needed to establish 
entitlement to service connection for the cause of the 
veteran's death.  She was also informed that VA would attempt 
to help her obtain evidence necessary to support her claims 
if she provided sufficient information about the records to 
enable VA to request them.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help her get evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical records 
were subsequently received.  Based on this record, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in June 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the appellant.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the June 2001 letter did request a 
response within 60 days, the one-year time period referred to 
above has now expired, and there is no indication in the file 
that the claimant has anything further to submit.  
Consequently, adjudication of her claims can proceed.

Based on the above record, the Board concludes that the 
appellant has been provided appropriate notice under the 
VCAA. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

The medical evidence on file includes the veteran's service 
medical records and post-service treatment reports and 
medical opinions.  As was noted in the Introduction above, 
the Board remanded this case in June 2001.  In part, the 
Board's remand was for the purpose of securing a physician's 
opinion as to the relationship, if any, between the veteran's 
military service and his death.  A VA medical opinion was 
obtained in February 2003.    

The Board concludes that all available evidence which is 
pertinent to the claims on appeal has been obtained.  There 
is no indication that additional relevant exists, and the 
appellant has not pointed to any additional information that 
needs to be added to the VA claims folder.  

The appellant has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law and will now proceed to a decision on the merits on 
the issues on appeal.  

1.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303 (2002).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2002).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107 (West 1991 and Supp. 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.5 (2002).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death.  The issue involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312 (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c) (2002).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury 
or of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.


Factual background

The basic facts are not in substantial dispute.

The veteran's service medical records, including his 
September 1973 discharge examination report, do not contain 
any notation of a left calf lesion.  The veteran was 
hospitalized in February 1979 with an approximately eight 
year history of a lesion on the left calf, which had 
increased in size over the previous year.  Prior excision of 
the lesion revealed malignant melanoma, level 4.  There was 
no evidence of metastatic disease.

The malignant melanoma recurred in approximately 1997.  
Medical reports indicate that the veteran's melanoma 
metastasized to the liver and brain, for which he was treated 
with aggressive immune therapy and chemotherapy.  According 
to the death certificate, the veteran died on January [redacted]
, 
1999 of malignant melanoma due to metastasis to the brain.  
No autopsy was performed.

Analysis

The appellant contends, in essence, that service connection 
for the cause of the veteran's death should be granted 
because there is medical evidence on file to support her 
contention that the malignant melanoma which caused the 
veteran's death is causally related to service, either due to 
exposure to Agent Orange or due to exposure to sunlight.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In this case, however, the record on appeal 
contains relevant medical opinions that have been submitted 
by the appellant or obtained by the RO.  The Board will 
accordingly evaluate the medical evidence of record.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

For reasons which will be expressed below, the Board has 
determined that the medical and other evidence in this case 
essentially supports the appellant's claim.  

A January 2000 statement from L.M.B., M.D., reveals that the 
veteran's initial melanoma was on his left calf, which was 
diagnosed and removed in 1979.  The lesion had been present 
according to medical records since 1971, when the veteran was 
in Vietnam.  Dr. B. opined that it was probable that the 
melanoma arose from the calf lesion.  

According to a November 2002 statement from Dr. B., the 
veteran's lesion was present for eight years prior to 1979.  
Dr. B. stated that prolonged sun exposure/UV radiation is 
known to increase the incidence of malignant melanoma, and 
the veteran had prolonged exposure during his duties.  Dr. B. 
concluded that it was probable that the veteran's melanoma 
arose from the lesion.

According to a February 2003 VA physician's opinion, in 
response to the Board's June 2001 remand, despite the absence 
of clinical evidence of a calf lesion prior to 1979, it was 
not unlikely that the lesion was present in 1971 and it was 
probable that the melanoma arose from the lesion.  The 
opinion went on to note that it was unlikely that the lesion 
was malignant in 1971, since melanomas are highly aggressive 
tumors that grow and invade tissue rapidly.  It was further 
noted that the veteran's malignancy was not one of the 
conditions that had been shown to have an increased incident 
as a result of dioxin exposure.  The examiner did note that 
while the malignancy had been shown to be related to 
sunlight, it was not clear from the record whether the 
veteran would have had an inordinate amount of exposure to 
sunlight to his posterior calf during service.  Taking all of 
the above factors into consideration, it was the examiner's 
opinion that it was not as likely as not that the veteran's 
fatal malignant melanoma was related to his period of 
service.

As previously noted, in order to establish service connection 
for the cause of a veteran's death, there must be (1) 
evidence of death; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record shows that the veteran had malignant melanoma that 
had metastasized to the brain and caused his death, 
satisfying element (1).  

Element (2), evidence of incurrence in service, is shown to 
the Board's satisfaction because the veteran indicated in 
hospital records for treatment in 1979 that he had had a 
lesion of the left calf since service.  The Board finds the 
veteran's 1979 report  to be highly probative, in part 
because it was unrelated to any claim for VA benefits and 
monetary interest does not appear to have been a factor.  
Indeed, it appears from the record that the veteran never 
applied for VA compensation benefits.    
Moreover, two separate physicians, Dr. B. and a VA physician, 
have indicated that the calf lesion probably began in 
service.  

The only remaining question is whether element (3), a medical 
nexus between the disability in service and the disability 
that caused or contributed materially to the veteran's death, 
is shown. 

The February 2003 VA medical opinion provides support for the 
earlier conclusion of Dr. B. that the left calf lesion began 
in service and was probably the lesion from which the fatal 
melanoma arose is sufficient to satisfy Hickson element (3).  
In other words, both doctors' opinions agree that the 
metastatic melanoma that caused the veteran's death was 
etiologically related to a left calf lesion first noticed 
during service.  

All three Hickson elements have thus been satisfied.  
Consequently, the Board concludes that service connection for 
the cause of the veteran's death is warranted.  

2.  Basic eligibility for DEA under 38 U.S.C.A. § Chapter 35.

Analysis

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, which is not at issue here, and had a permanent 
total service connected disability in existence at the date 
of the veteran's death; or where the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807(a) 
(2002).

Since the Board has concluded above that the veteran died as 
a result of service-connected disability, the appellant is 
basically eligible for Chapter 35 DEA benefits.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 is established.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

